Citation Nr: 1132440	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-07 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had recognized active service from April 1946 to March 1949 in the New Philippine Scout service.  He had claimed additional unrecognized service from September 1941 to August 1942, and April 1945 to March 1946 in the Philippine Army.  He died in June 1972; the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, which denied the appellant's claim to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO most recently denied the claim to reopen the claim of service connection for the cause of the Veteran's death in March 2006.  The appellant did not perfect her appeal.

2.  Since the most recent final RO decision in March 2006, new evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim has not been received.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was advised of VA's duties to notify and assist in the development of her claim. A March 2008 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The letters instructed her that new and material evidence was required to reopen her claim; explained what new and material evidence meant; and outlined what evidence was needed to substantiate the claim.  She was specifically advised that for evidence to be considered new and material, it would have to show that the Veteran's cause of death was related to his service.

In compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), the appellant was provided an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a condition not yet service-connected in March 2008.  A statement of the conditions, if any, for which a Veteran was service-connected at the time of his death, as well as an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected claim are also required; however, as the Veteran did not have any service-connected disabilities when he died, the question of how the appellant could establish service connection based on an already service-connected disability is moot.

In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the March 2008 letter informed the appellant of effective date criteria.  She has had ample opportunity to respond/supplement the record.  

The Veteran's service treatment records (STRs) contain a report of treatment for a fever and for malaria.  The April 1946 enlistment examination was normal.  The March 1949 separation examination revealed a normal chest and lung examination.  A urinalysis was negative noting a 2+ albumin.

The RO did not arrange for a medical opinion because one was not necessary.  There is no indication of a link between the Veteran's service and the causes of his death (pulmonary tuberculosis (PTB), nephritis, and asthma), other than the unsupported, conclusory statements provided by the appellant.  This are insufficient to trigger the requirement for an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Regardless, in a claim to reopen, the duty to assist by obtaining a medical opinion does not attach until the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


Criteria

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, when there is a final rating decision denying a claim for VA benefits such claim may not be reopened or allowed based solely on the evidence of record at the time of such decision. 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  It is not sufficient to show that a service- connected disability casually shared in producing death; rather, it must be shown that there is a causal connection.  38 C.F.R. § 3.312(c)(1).  Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Certain chronic diseases (to include tuberculosis and nephritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for peptic ulcer and malignant tumors). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

The Board initially denied service connection for the cause of the Veteran's death in a September 1974 decision.  In making that determination the Board noted that the Veteran's chest examination and urinalysis were both normal at entrance to service in 1946, and the physical examination at separation in March 1949 did not reveal any lung defects, a 2+ albumin was noted in a urinalysis.  The medical evidence received with the appeal was a July 1973 document noting the Veteran had been hospitalized in February 1970 for moderate advanced pulmonary TB and congestive heart failure (CHF) secondary to lung disease.  A second document noted an October 1971 hospitalization for TB and bronchial asthma in October 1971.  The September 1974 Board decision is final.  38 U.S.C. § 4004(b) (1970), 38 C.F.R. § 19.104 (1974); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2010).

By rating action in March 1997 the claim to reopen the claim of service connection for the cause of the Veteran's death was denied.  In making that determination the RO noted that the appellant attempted to reopen her claim with a statement from Dr. Dolores F. Dulay dated September 1996 noting the Veteran had come to see her in her clinic in March 1946 complaining of weakness, cough, afternoon fever, anorexia, loss of sleep and weight, which she diagnosed as PTB.  However no chest x-ray was performed as the hospital had no x-ray facility.  She further certified that the Veteran had profuse hemopytosis.  The appellant also submitted a second death certificate dated in January 1996 noting that the cause of death was PTB, asthma, and malnutrition.  Dr. Dulay noted that she was unable to submit any actual treatment records for the Veteran from 1946 and on because all her clinical records had been destroyed by ants and rats.  She added that she well remembered treating the Veteran.  The appellant did not perfect an appeal and this decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 3.104, 20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).

By rating action in December 2000 the claim to reopen the claim of service connection for the cause of the Veteran's death was denied.  The appellant perfected an appeal and in October 2003 the Board remanded the issue to prepare a VCAA compliant letter.  In addition the RO was asked to contact the service department and to clarify the status of the Veteran's military service.

In September 2005 the Board denied the claim to reopen the claim of service connection for the cause of the Veteran's death.   In making that determination the Board noted that the Veteran's recognized period of service was limited to April 1946 to March 1949.  His other periods of service including a period of POW status were not recognized service for VA purposes.  The additional evidence received since the June 1997 rating decision was not new and material to reopen the claim.  The September 2005 Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2005); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2010).

In November 2005 the appellant again filed to reopen her claim.  This correspondence does not evidence any desire to appear the September 2005 Board decision and was not filed with the Court of Appeals for Veterans Claims, and does not reference the Court of Appeals for Veterans claims or the September 2005 Board decision.  Therefore, the RO properly determined that it was a claim to reopen rather than an attempt to appeal.  Reopening was denied in a March 2006 rating decision.  In making that determination the RO noted that the appellant had not submitted any new or material evidence to show that the veteran's death was related to service.  The appellant did not perfect an appeal and this decision is final.    

By rating action in May 2008 the claim to reopen the claim of service connection for the cause of the Veteran's death was denied.  In making that determination the RO noted that the appellant had not submitted any new or material evidence to show that the veteran's death was related to service.  The appellant perfected an appeal and this decision is the subject of this Board decision.    

The Veteran died in June 1972, at age 55. The cause(s) of death listed on his death certificate were asthma and nephritis due to PTB.

During his lifetime the Veteran had not established service connection for any disability.

New evidence received since the final March 2006 rating decision include an October 2009 affidavit from Danilo M. Millora, Records Clerk certifying the Veteran had been hospitalized for PTB and asthma in October 1971.  

The appellant has also submitted a March 2009 statement referring to an attached revised January 2009 certificate of death listing the cause of death as PTB, asthma and malnutrition.  This statement claimed the Veteran was a POW and as such he should be service connected for malnutrition listed as the cause of death on the revised death certificate.  

As the appellant's claim was previously denied on numerous occasions because the Veteran's death causing asthma, nephritis, and PTB were not shown to have been related to his service, for evidence received since the March 2006 rating decision to be new and material, it must (as the appellant has been advised,) tend to show that the asthma, nephritis, and PTB were manifest in service (or manifested to a compensable degree within the one year post service presumptive period), or were somehow otherwise related to his service.

Considering the additional evidence received in turn, the Board notes first that while the information in the October 2009 affidavit from the municipal records clerk is not new as this information was already of record and had been considered and rejected in the prior March 2006 rating decision as well as previous Board and rating decisions.  As the Veteran was not service connected for PTB and asthma, and there is no indication that his PTB, nephritis, or asthma was related to service, this is also not material evidence relating to the relationship between his death and service

The appellant's March 2009 statement and the statement from the Office of the Civil Registrar dated in January 20-09 are duplicative of material that was previously considered by the Board in its September 2005 decision.  Therefore, this evidence is not new, and cannot serve as the basis for a reopened claim.

In any event the September 2005 Board decision had previously determined that although the Veteran had been a POW during World War II, his recognized period of active service was from April 1946 to March 1949, and did not include his WW II service, and POW incarceration.

In summary, no evidence received since the March 2006 rating decision is new, competent evidence that tends to relate the causes of the Veteran's death to his service.  Accordingly, the Board finds that the evidence received since the March 2006 rating decision does not raise a reasonable possibility of substantiating the appellant's claim, and is not material.  Accordingly, the claim of service connection for the cause of the Veteran's death may not be reopened.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Even viewed in this favorable light, however, none of the newly submitted evidence is new and material, and therefore, reopening must be denied.


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


